Title: To George Washington from Gilbert Simpson, 27 April 1784
From: Simpson, Gilbert
To: Washington, George

 

Sir
Fayatte County Washingtons Bottom [Pa.] April 27th 1784

Yours of the 13th of February lays before me (and I shall Note its Contents) which did not come to hand till April the 8th my Self and Family laying down then in the Small Pox and not able to Read your Letter for Six days after which put it out of my Power to fulfill your Request to wait on You by the Time Present’d, at Present we have all got well over the Disorder and as Soon as I can get my Plantation in Order for Pitching my Crop I mean to wait on you and doubt not when I have layd before you a true Representation of Facts Supported by Men of Credit that you will still entertain the same Opinion of me that you are pleasd to express in yours that you have Formerly done and hold the Aspertions of your informers in their Proper Scale I shall now endeavour to inform you of the Cituation of the Premisses and Stock I consider I have been here Twelve Years I came into a Howling Wilderness continually apprisd for the first Year of the incursions of a Ravenous and Merciless Enemy which I was Obligd to fortify my Self on the Occasion and having the Mill on hand the same Year it could not be expected that much could be done on Either Plantation or Mill as we was often alarmd of the depredations committed by the Enemy People was Careless of turning out to work so that That Year was gone and but Little done but Since I have from a Wild Oponed a Beautiful Farm of One Hundred a fifty Acres of Cleard Land inder good Fences consisting of Meadow Pasture and Tillage—Land with a good Barn Stable a good Dwelling House Kitching and other Necessary Out Houses with a Good Orchard consisting of One hundred and Twenty Bearing Apple Trees as to the Peach Trees I Planted about 120 but last winter being so Severe I believe they are all Dead and now I think Proper to acquaint you concerning our Stock consisting as Follows 30 Head of Cattle 12 of Horses 50 of Sheep 30 Head of Hogs 6 Young Negroes and one more Expected in a Short Time all the Crops of Grain I shall Render a Proper Account for. I have found Two hands my self in the Crop since my being here which I intended should go for Part of the Provision for my Family, there is Sundry Accts Relating to the Estate that I could not Procure Receipts for such as Blacksmiths Shoemakers

Weavers Midwifes and sundry others who went upon Campaigns and Never Returnd they was always paid in Grain the Produce of the Premisses which seemed to me altogether immaterial that had my Breast harboured the least Injustice it lay in my Power to take greater Advantages as to Converting of Emoluments to my own use Arising from the Premises to my own Use it has ever been far from me I ever held your Person and Interest in too Sacred a manner to Commit any such a Breach it’s true I am a Poor man whom your Honor have known from a Child and Likewise the Family I derive from and I have with Permission till now been able to pass through the various Stages of my Life uncencered at least I never heard of it before but to Conclude on this Subject I trust when Maters are maturely canvasd on Adjusting of our Accts in spite of the Malicious Aspertions of ill designing men I shall be able to convince you of the wrong done me and Clear my Self with Honour Ive been well appris’d of one Grand enemy I have in your Parts from his own Sister, (I mean John Johnson who I doubt not have done his Utmost to injure my Character[)] but I defy his Testimony to Prejudice me before Judicious men that knows us both  You Perhaps might have expected more Land cleard in this Term of Time but I would have you Consider that I have but Two Hands except Children and one of them an Ordinary hand to begin to Clear Land in a Country where there is Such a Multitude of Heavy Timber and every Spring by the Timber Falling we have a Fresh Clearing we lay here under Several Emergencies that no Person can be a judge of without he was Spectator.
There is Five Plantations that I have Leasd out of the Tract with good improvements on them Four of which Containing 150 Acres each and one of 100 Acres as Conveniences did not Suit any further Addition to that[,] with a Meadow on each and an Orchard on two of them[.] Ive Receiv’d one Rent of £6 from the Leasd Land and £10 more I expect to Receive this Spring for Two Places one of 150 Acres and the other of 100 Acres and for three more Places Rent becomes due next Spring and now I have given you a Full Detail of Occurrencies concerning the Land and shall begin now to Inform you about the Mill which Representation I doubt not will be far different from what you have heard.
I Grant that the Mill is Good but the Stream she lays on but

very indifferent as it’s Dry all Summer, and the Cituation of the Mill lays so that she is Frozen up the Chiefest Part of the Winter and now there is no less than Eight Mills and the Furthest of them not above Eight Miles apart from yours which takes great Part of our Custom away indeed was it not for our Boulting Cloth  which some of the above recited Mills is not Provided with the Mill would stand idle half her Time when well Provided with water my Self and hands have Lost above three Months of our Time in Repairing of the Dam and Digging a New Race I have Proper Accts to Lay before you Relative to the Mill properly attested by the Millers and you will find the Profits arising from her to be far Less than you may expect from the Information you have Receivd if Providence will permit me to come down I shall bring the Opinions of the most Responcible Gentlemen in our Parts concerning the Profits arising from the Mill I wish Colli Crawford had been alive he could have given you a Different Account about the Mill  then what you have Receivd The Milwright I believe was an Excellent Workman and aimed at making her ⟨fly⟩ but did not consider other advantages I have Bonds and Book Debts by me now to the Amount of £150 due to the Estate and the Estate Owes £20.
The Report that you have heard of my having Cash in my hands Arising from the Profits of the Estate in General I acknowledge and heartily wish I never had for it’s Bills of Credit which I am afraid will do neither you nor I any good[.] upon the whole I am determined never to live on a Place where I am Suspected as in such Cases I have a Spirit of Resentment as well as other Men and heartily wish for a Settlement and a Separation I am now a Growing in Years and Rather infirm and should it happen that I cannot wait on you I should be glad you would send an Attorney for you to Settle our Affairs by the Middle of July  and for the Present I shall conclude with wishing you and your Lady all the happiness that this world can afford you and when you are Removd home that you may both be wreathed with a Crown of Bliss and Felicity which doubtless will far Surpass the wreath of Lawrel that you have justly Acquired in defence of Your Country whose virtuous Deeds is not unoticed by all the Powers of Europe Please to accept of our kind Service to your Self and Lady and Remain Much Honourd Sir your Humble Servant

Gilbert Simpson



P.S. I should be glad you would send if you dont see me by the Middle of May A Person to settle with me by the Middle of July at Furthest that I may have time to dispose of my Part of the Stock.

